EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements For the three and nine months ended September 30, 2013 and 2012 (Expressed in Canadian Dollars) (Unaudited) EXETER RESOURCE CORPORATION NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Vancouver, Canada November 13, 2013 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) September 30, 2013 December 31, 2012 Assets Current Cash and cash equivalents (Note 3) $ $ Amounts receivable and prepaid expenses Due from related party (Note 7) 30 95 Marketable securities (Note 4) - Property and equipment $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 7) 29 50 Shareholders’ Equity Share capital Contributed surplus Deficit ) ) Accumulated other comprehensive (loss) income ) 16 $ $ Contractual Obligations (Note 10) 29 50 Approved by the Directors: “John Simmons” Director “Robert Reynolds” Director See accompanying notes to the condensed interim consolidated financial statements 3 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Three months ended September 30 Nine months ended
